DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh (US 2018/0032081 A1) in view of Kobayashi et al. (US 2019/0317491 A1).
As to claims 1, 8 and 15, Etoh discloses a remote monitoring system comprising; an autonomous running vehicle (para. 0002); and a remote monitoring center (para. 0006) which communicates with the autonomous running vehicle through a network, wherein the autonomous running vehicle comprises; an autonomous sensor (para. 0003) at least including a camera and recognizing a peripheral environment of the autonomous running vehicle; a camera image transmitter section (para. 0006) configured to transmit an image around the autonomous running vehicle photographed by the camera to the remote monitoring center; an obstacle detection part (para. 0005) configured to detect an obstacle relating to the autonomous running vehicle based on information obtained by the autonomous sensor; a stop control unit (para. 0004) configured to automatically stop the autonomous running vehicle when an obstacle is detected by the obstacle detection part and to transmit a vehicle stop signal to the remote monitoring center (para 0179, while the autonomous travelling apparatus stops, monitoring information is  transmitted to the management server); and a restart control unit (para. 0006) configured to restart a run of the autonomous running vehicle when a departure signal (para. 0006) from the remote monitoring center is received after the autonomous running vehicle is automatically stopped by the stop control unit; and wherein the remote monitoring center is configured to determine whether or not the run of the autonomous running vehicle is permitted to restart based on a camera image from the camera image transmitter section when the autonomous running vehicle automatically stops (para. 0006); and to send the departure signal to the autonomous .
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh and Kobayashi, as applied to claims 1, 8 and 15 above, further in view of Tokoro (JP 2016-181031A).
As to claims 2, 9 and 16, Etoh further discloses to run the autonomous running vehicle at reduced speed (para. 0004) when an obstacle is detected by the obstacle detection part. Etoh does not explicitly disclose automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted. However, Tokoro teaches automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted (para. 0072). Therefore, given the teaching of Tokoro, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of automatically .
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh and Kobayashi, as applied to claims 1, 8 and 15 above, further in view of Takehisa (JP 2005-112011A).
As to claims 3, 10 and 17, Etoh does not explicitly disclose the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle However, Takehisa teaches the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle (para. 0043, 0046-0047). Therefore, given the teaching of Takehisa, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle, to ensure the safety of the vehicle operation after restart.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh and Kobayashi, as applied to claims 1, 8 and 15 above, further in view of Tokoro and Takehisa.
As to claims 4, 11 and 18, Takehisa teaches the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle (para. 0043, 0046-0047) and .
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh and Kobayashi, as applied to claims 1, 8 and 15 above, further in view of Shuichi (JP 2017-092678A).
As to claims 5, 12 and 19, Etoh does not explicitly disclose the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle. However, Shuichi teaches restart the autonomous running vehicle autonomously, when the obstacle is not detected by the obstacle detection part after autonomous stop of the autonomous running vehicle by the stop control unit. (para. 0063). Therefore, given the teaching of Shuichi, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of restart the autonomous running vehicle autonomously, when the obstacle is not detected by the obstacle detection part, to resume operation of the vehicle when the obstacle moves away from the vehicle’s path.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh in view of Imai (US 2018/0037262 A1).
As to claims 6, 13 and 20, Etoh does not explicitly disclose when communication with the remote monitoring center is interrupted, change a threshold value of obstacle detection so as to reduce non-detection whereas to permit erroneous detection compared with the case that communication with the remote monitoring center is established. However, Imai teaches when communication with the remote monitoring center is interrupted, change a threshold value of obstacle detection so as to reduce non-detection whereas to permit erroneous detection compared with the case that communication with the remote monitoring center is established (para. 0074). Therefore, given the teaching of Imai, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of change threshold value of obstacle detection, to improve the accuracy of obstacle detection and ensure hidden obstacle is detected.
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh and Kobayashi, as applied to claims 1, 8 and 15 above, further in view of Van (US 2002/0074959 A1).
As to claims 6, 13 and 20, Etoh does not explicitly disclose when the autonomous running vehicle approaches place of which safety is confirmed by the remote monitoring center, to notify the autonomous running vehicle of the safety of the place, and wherein the stop control unit is configured, when the obstacle detection part detects an obstacle in the place of which safety is notified from the remote monitoring center, to determine that the detection of the obstacle is erroneous detection and to prevent the autonomous running vehicle from being stopped. However, Van teaches .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661